Detailed Office Action
The communication dated 8/13/2020 has been entered and fully considered.
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the applicant claims a determine period of time of reaction but does not disclose how the time is determined.  Any chosen time can be considered a “determined” time.  It is not clear how this limitation limits the claim.
Claims 2-17 depend from claim 1 and are similarly rejected.
Claims 11-15 each  recite the limitation "the paper pulp”  There is insufficient antecedent basis for this limitation in the claim.  Instant claim 1 has “a raw paper pulp”.  
Claim 11 claims the measured or determined kappa number.  How can kappa number be determined if not measured?
Claim 15 claims the measured or determination kappa number.  How can kappa number be determined if not measured?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 8, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kinetic modeling of atmospheric formic acid pretreatment of wheat straw with “potential degree of reaction” models by DONG et al., hereinafter DONG, as evidenced by The complete Aqueous Acid Solutions Density-Concentration Calculator from Perry’s Chemical Engineers’ Handbook, by PERRY et al., from handymath.com, hereinafter PERRY.
	As for claims 1 and 8, DONG discloses treating lignocellulose wheat straw at the specific temperature of 90 degrees C in a 60-88% formic acid solution [pg. 20993 pretreatment process].   DONG discloses the specific concentration of 88% formic acid [Figure 2] which falls within the claimed range.    DONG discloses 10 grams of wheat straw and 100 ml of 88% formic acid solution.  An 88% formic acid solution is about 1.19 grams per/L as evidenced by PERRY.  Therefore the weight of the solution is 119 grams 88% formic acid solution.
100 ml 88% formic acid solution * 1.19 kg 88% formic acid  solution/L 88% formic solution * (1 L/1000 ml) * (1000 g/ 1 kg) = 119 grams
The raw material to liquid  weight ratio is therefore 1/11.9 which falls within the claimed range.  DONG does the experiment for a specific amount of time [Figure 2].
The liquid phase comprises the formic acid, water and solubilized lignin, and monosaccharides and oligosaccharides [Figure 1 and pg. 20994 col. 2].
This forms a pulp which is filtered from the organic liquid phase after delignification [pg. 20993 pretreatment process].  DONG does the filtering after treatment and therefore the pulp solid mass separation will be at reaction temperature.  DONG discloses that the cooking process is atmospheric and does not disclose that filtering is done under pressure.  Neither does DONG disclose the pressurized filtering equipment.  Therefore it is the Examiner’s position that the person of ordinary skill in the art would interpret the filtering to also be atmospheric sufficient for anticipation as the art did not specify that the filtering should occur under pressure.  
In the alternative it would be obvious to the person of ordinary skill in the art would look to do a simple filtering step without pressurization.  The person of ordinary skill in the art would be motivated to do so as the cooking step is under atmospheric pressure and pressurized filtering equipment would require more expensive equipment.
	As for claim 2, the raw pulp is washed [pg. 20993 pretreatment process].  
	As for claim 7, as DONG treats the biomass is substantially the same way it would be expected to have substantially the same organic phase separated.  DONG already discloses formic acid/water mixture which was separated along with lignin, monomeric sugars and oligomeric sugars.  Acetic acid would be expect to also be produced as a by-product.
	As for claim 16, DONG discloses 90 degrees C which falls within the claimed range [Figure 2]	
As for claims 4 and 17, DONG discloses the specific concentration of 88% formic acid [Figure 2] which falls within the claimed range.
Claims 3, 5 and  6 are rejected under 35 U.S.C. 103 as being unpatentable over DONG.
As for claim 3, DONG discloses after filtering the pulp that the pulp is washed with 60-88% formic acid which falls within the claimed range, filtered again, then washed with running water.
DONG does not specify the water temperature.  However, tap water generally ranges from 40-80 degrees C which encompasses the claim and makes a prima facie case of obviousness.  Further,  water temperature is a result effective variable wherein higher temperatures would be expected to better clean the pulp.
Finally, changes in temperature or concentration will not typically support non-obviousness absent evidence of unexpected results. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%);
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As for claim 5, DONG discloses the raw material to liquid  weight ratio is therefore 1/11.9 which is outside the claimed range.  However, changes in temperature or concentration will not typically support non-obviousness absent evidence of unexpected results. 
Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%);
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
As for claim 16, DONG discloses 80 degrees C and 90 degrees C treatment temperature [Figure 2].  These two points form a range which makes a prima facie case of obviousness for 85 degrees C.
A specification as originally filed describing examples employing, 4%, 15% and 20% cadmium provides sufficient written descriptive support for a range of 4% to 20% of cadmium later added in a claim. The BPAI determined that the value between 4% and 20% cadmium “would function in the composition in the manner applicant desires”.
Ex Parte Jackson 110 USPQ 561 (Bd. App. 1956)
Furthermore, changes in temperature or concentration will not typically support non-obviousness absent evidence of unexpected results.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over DONG in view of TAPP T256 KAPPA number of Pulp, hereinafter TAPPI.
As for claim 11, DONG measures the lignin that is removed from the pulp in the organic liquor.  DONG shows that the reaction slows over time as the amount of lignin removed stops changing [pg. 20995 Figure 2].   DONG shows the delignification amount is directly related to time [equation (22)].  DONG further disclose that lignin dissolution slows as time goes on and that after delignification reaches a certain degree that hemicellulose dissolution increase [pg. 20998 col. 1] therefore decrease yield.  Therefore the person of ordinary skill in the art can stop the reaction based upon balancing of lignin removal and hemicellulose removal.
DONG does not disclose directly measuring the kappa (kappa number tells you the percent lignin in the pulp) number of the pulp  TAPPI disclose that a kappa number test can be done on pulp.  TAPPI discloses that lignin can be calculated from the kappa number.
At the time of the invention it would be obvious to the person of ordinary skill in the art to measure the lignin and therefore delignification of the pulp directly as taught by TAPPI substituted for measuring delignification by measuring the organic liquor phase.
It is typically prima facie obvious to substitute one know testing technique for another know testing technique absent evidence of unexpected results.  Both methods of measuring delignification were known in the art and predictable.  
As for claims 12, 13, and 15, DONG measures the lignin multiple times in the organic liquor [Figure 2].  DONG at least stops the treatment after 2 hrs. [Figure 2] after at least 3 measurements of lignin in the liquor.  The reaction has stabilized as the lignin removed is near a horizontal line.  As per the combination above the liquor measurement of lignin is substitute with kappa number.
As for claim 14, DONG discloses measuring the lignin 4 times over 2 hrs. which is a measurement of every 24 minutes.  At the time of the invention it would be obvious to measure the lignin/kappa number more times.  The person of ordinary skill in the art would be motivated to do sop to increase the data accuracy and get a more detailed picture of lignin removal especially during the first half hour were the lignin amount changes rapidly but there are few tests.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over DONG, in view of Organosolv pulping by El-SAKHAWY, hereinafter SAKHAWY.
As for claim 5, the Examiner argued that it would be obvious to change the concentration of liquor and wood, supra.  SAKHAWY discloses that L/W ratio is a result effective variable in organosolv pulping [Figure 1].  A higher L/W ratio can increase selectivity.  However, a higher L/W ratio increases costs as more chemicals are needed, more chemicals need to be heated, and more filtrate needs to be treated at the end of the cook.  Therefore at the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the L/W ratio of DON through routine experimentation.  The person of ordinary skill in the art would look to optimize yield  with the cost of additional cooking chemicals.  The person of ordinary skill in the art would expect success as both pieces of prior art are organosolv type pulping (albeit differing organic chemical).  However, in both cases the person of ordinary skill in the art recognizes the associated costs of having more liquor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748